DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Abstract contains legal language of “discloses”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the wire slots" in lines 17 and 19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, "the wire slots" will be taken as "a plurality of wire slots". 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddington et al., (Eddington hereinafter) (US 2015/0135703 A1).
With respect to Claim 1, Eddington discloses a lens module (Figure 1), comprising: a frame (16, Figure 4) having oppositely arranged first side walls (see annotated Figure 4) and oppositely arranged second side walls (see annotated Figure 4) connected between (see annotated Figure 4) the first side walls (see annotated Figure 4); the first side walls (see annotated Figure 4) and the second side walls (see annotated Figure 4) being enclosed into a ring (16 forms part of 4, Figure 4; see also ¶[0045]); a first circuit board (30, Figure 1; see also ¶[0028]) arranged on the frame (16, Figure 4); a lens base (5, Figure 1) surrounded by the frame (16, Figure 4) for mounting a lens (2, Figure 1); a support device for supporting the lens base (5, Figure 1) on the first circuit board (30, Figure 1; see also ¶[0028]); and a driving device (12 and 14, Figure 5) connected between the first circuit board (30, Figure 1; see also ¶[0028]) and the lens base (5, Figure 1) for driving the lens base (5, Figure 1) to move relative to the frame (16, Figure 4) in a direction perpendicular (¶[0056]) to an optical axis (O, Figure 1) of the lens (2, Figure 1); wherein the driving device (12 and 14, Figure 5) comprises shape memory alloy wires (17, Figure 3); each shape memory alloy wire is provided with two ends (see Figure 3) connected to the frame (16, Figure 4), and a driving end (18, Figure 18) positioned between the two ends (see Figure 3), one end is fixed to one first side wall (see annotated Figure 4) and the other end is fixed to one adjacent second side wall (see annotated Figure 4); and the driving ends (18, Figure 18) are supported on the lens base (5, Figure 1).


    PNG
    media_image1.png
    548
    890
    media_image1.png
    Greyscale

With respect to Claim 2, Eddington further discloses wherein wire clips (11 and 13, Figure 5) are arranged on the first side walls (see annotated Figure 4) and the second side walls (see annotated Figure 4) respectively; the wire clips (11 and 14, Figure 3) are clamped between the frame (16, Figure 4) and the first circuit board (30, Figure 1; see also ¶[0028]); and the ends of the shape memory alloy wires (17, Figure 3) are respectively fixed by the wire clips (11 and 14, Figure 3) and are electrically connected (¶[0051]) to the first circuit board (30, Figure 1; see also ¶[0028]) through the wire clips (11 and 14, Figure 3).
With respect to Claim 3, Eddington further discloses at least two shape memory alloy wire (there are more than one of 18 in Figure 3); wherein the shape memory alloy wires (17, Figure 3) are symmetrically arranged (see Figure 3) on the periphery of the lens base (5, Figure 1); the lens base (5, Figure 1) is provided with hook parts (see annotated Figure 3) corresponding to the driving ends (18, Figure 18); and the hook parts sleeve (see annotated Figure 3) the driving ends (18, Figure 18) in a matching manner.

    PNG
    media_image2.png
    439
    663
    media_image2.png
    Greyscale

With respect to Claim 4, Eddington further discloses wherein the frame (16, Figure 4) and the lens base (5, Figure 1) both are in a square form (see Figure 3); the hook parts (see annotated Figure 3) are formed at corners at one side (see annotated Figure 3), close to the first circuit board (30, Figure 1; see also ¶[0028]), of the lens base (5, Figure 1).
With respect to Claim 5, Eddington further discloses wherein the support device comprises at least two suspending wires (more than one of 7, Figure 4) extending along an optical axis direction (O, Figure 1); support parts (21, Figure 1) are formed at one side of the lens base (5, Figure 1) far away from the first circuit board (30, Figure 1; see also ¶[0028]); one end of each suspending wire is fixed to the first circuit board (30, Figure 1; see also ¶[0028]) and the other end is fixed to one support part; and the suspending wires (more than one of 7, Figure 4) are symmetrically arranged (each one of 7, Figure 4, are arranged in the four corners) on the periphery of the lens base (5, Figure 1) and suspend the lens base (5, Figure 1) in the frame (16, Figure 4).
With respect to Claim 6, Eddington further discloses wherein the lens base (5, Figure 1) is in a square form; and the suspending wires (more than one of 7, Figure 4) are correspondingly arranged at for corners (each one of 7, Figure 4, are arranged in the four corners) of the lens base (5, Figure 1).
With respect to Claim 7, Eddington further discloses wherein the four suspending wires (more than one of 7, Figure 4) all are perpendicular (each one of 7, Figure 4, are arranged in the four corners and perpendicular to the circuit board) to the first circuit board (30, Figure 1; see also ¶[0028]).
With respect to Claim 10, Eddington further discloses, as best understood, wherein the wire slots (see annotated Figure 3) are formed in the hook parts (see annotated Figure 3); and the driving ends (18, Figure 18) of the shape memory alloy wires (17, Figure 3) are accommodated into the wire slots (see annotated Figure 3).
With respect to Claim 11, Eddington further discloses wherein each shape memory alloy wire (17, Figure 5) is L-shaped (see 17 in Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddington (US 2015/0135703 A1).
With respect to Claim 12, Eddington discloses the claimed invention except for wherein an included angle formed by each shape memory alloy wire is greater than 90 degrees and smaller than 110 degrees. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have an included angle formed by each shape memory alloy wire to be greater than 90 degrees and smaller than 110 degrees, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the junction of the combination. Further, one would have been motivated to select the shape of greater than 90 degrees and smaller than 110 degrees for the purpose of stability of the wire. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 8, 9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
With respect to claim 8, though Eddington (US 2015/0135703 A1) discloses “The lens module as described in claim 5,” Eddington fails to teach or suggest the aforementioned combination further comprising “wherein the lens base comprises a lens support for mounting the lens and a base for supporting the lens support; the lens support is movably connected relative to the base in the optical axis direction; the support parts and the hook parts are formed at two opposite ends of the base respectively; the lens module further comprises an autofocusing mechanism; the autofocusing mechanism comprises a second circuit board, a conductive wire and a focusing shape memory alloy wire; the second circuit board is arranged on the base and is perpendicular to the first circuit board; two conductive support parts are arranged at one side, close to the second circuit board, of the base; the first circuit board and the second circuit board are electrically connected through the two conductive support parts and the suspending wires close to the two conductive support parts; a signal control conductive wire is also electrically connected between the first circuit board and the second circuit board; the conductive wire is arranged at one side of the first circuit board away from the base; and the focusing shape memory alloy wire is electrically connected with the second circuit board.”
With respect to claims 9 and 13-15, these claims depend on claim 8 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        July 30, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872